Citation Nr: 1717042	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a June 2013 hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is of record. 

In April 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The requested development has been completed and the Veteran's claim is now ready for review.


FINDING OF FACT

Tinnitus was not manifest during service or within one year of separation.  Tinnitus is not causally or etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a December 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and private medical records have been obtained.  The Veteran has been provided a VA audiological examination and VA audiological opinions have been obtained.  

During the hearing, the VLJ clarified the issues, explained the concept of service connection and what types of evidence were needed.  A potential evidentiary defect was identified and the file was left open for the submission of additional evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.


II.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

For certain chronic diseases, to include organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III.  History

The Veteran served on active duty from September 1968 to June 1970.  He submitted a claim for service connection for tinnitus in November 2011.  This is the earliest report of tinnitus in the record.  The Veteran reported on his claim form that tinnitus began after discharge.

As an initial matter, the Board assumes, for purposes of this decision, that the
Veteran was exposed to hazardous noise in service, as he reports being exposed to constant loud engine noise while serving as an engine mechanic aboard the USS
Neptune.  The Veteran's DD-214 indicates this occupational specialty, and as such noise exposure is consistent with the circumstances of his service, the Board concedes that the Veteran experienced acoustic trauma in service.  See 38 U.S.C.A.
§ 1154(a).

Service treatment records indicate that an October 1966 VA audiogram from prior to the Veteran's induction revealed normal hearing.  The Veteran's June 1970 separation audiological examination showed normal hearing in both ears.  The Veteran's ears and drums were clinically normal.  No hearing or ear problems were noted during service.  

Although both the December 1998 and March 2002 private audiograms reflected a hearing loss disability under VA law, neither report included any information concerning the etiology of the Veteran's hearing loss, or the date of its onset.  They contain no mention of tinnitus or ringing in the ears.  

The December 2011 VA audiologist opined the Veteran has no hearing loss related to service, and indicated tinnitus had the same etiology as the Veteran's hearing loss.  The Veteran stated that he has nightly ringing in his ears when takes his hearing aids out and tries to go to sleep.  The audiologist based her opinion on a review of the Veteran's service treatment records, in particular the October 1966 entrance and June 1970 separation examinations.  The audiologist also considered the Veteran's statements concerning engine noise exposure, big gun noise exposure, and that he engaged in hunting.  The Veteran was unable to specify the time of onset of tinnitus, but stated that he had experienced it for many years.  

At his June 2013 hearing, the Veteran testified he experienced loud and constant noise exposure during service in the engine room, particularly at night.  He could not remember the exact sound of the noise.  The Veteran described experiencing a ringing sound in his ears sometime after service.  However, he has been unable to remember when tinnitus first began.  

June 2013 lay statements from the Veteran's wife and daughter indicate he is not able to hear the TV, telephone ringing, and alarms.  Talking on the phone is difficult because people have to repeat themselves many times for him to hear them.

In June 2015, the VA audiologist opined that the Veteran's tinnitus is less likely than not related to service.  The audiologist based her opinion on documented enlistment and separation audiograms indicating normal hearing bilaterally with no threshold shifts in his hearing.  The audiologist noted a lack of documentation in the STRs to support in-service tinnitus or symptomatology of ringing in the ears, including upon discharge.  The audiologist considered the evidence in the claims file and opined that without objective evidence to support tinnitus, and having hearing loss that is post-service in onset, it is more than likely that the tinnitus is a symptom or related to the same etiology as the Veteran's post-service hearing loss.  The audiologist concluded that it is therefore less likely than not that the tinnitus is the result of military noise exposure.


IV.  Analysis

The Veteran contends that he has tinnitus due to loud noise exposure during service.  The Board notes the Veteran is competent to state when he first noticed tinnitus, but in this case he has reported that he can't remember when he first developed tinnitus.  A review of the entire record finds a preponderance of the evidence weighs against a finding that the Veteran's tinnitus had its onset in service or within one year from discharge.  

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report ringing in the ears.  Here, there are impressions or diagnoses of tinnitus.  The Veteran is competent to relate such facts. 

The Veteran has asserted that his tinnitus is related to his noise exposure in service.  However, he is not qualified to provide such a medical opinion.  See Jandreau, 492 F.3d at 1377.

The most probative evidence is the December 2011 and June 2015 VA audiology opinions that the Veteran's tinnitus is not related to service.  They are based on a review of the Veteran's STRs and post-service medical evidence.  Private audiograms indicate a hearing loss disability first documented more than 28 years after the Veteran's separation from service, and tinnitus was not reported by the Veteran until more than 40 years after service.  In addition, the VA audiologist based her opinion on the Veteran's own inability to remember when he first noticed tinnitus. 

In sum, the evidence deemed most probative by the Board demonstrates that the
Veteran's tinnitus did not manifest during service, during the one year period following discharge, or continuously after separation.  Rather, the evidence establishes that the Veteran had normal hearing during service and at separation, and that the first documented tinnitus of record was more than 40 years after separation.  

As the more probative evidence establishes that the Veteran's tinnitus is not related to service, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  



ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


